In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Kutner, J.), dated June 17, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
There are issues of fact in this case which require the denial of the defendants’ motion for summary judgment. Bracken, J. P., Copertino, Altman and Florio, JJ., concur.